Citation Nr: 1813667	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for left ankle disorder.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for a groin disorder.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to a compensable initial evaluation for residuals of fracture of the 5th metacarpal, left hand.

10.  Entitlement to a compensable initial evaluation for migraines.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2013 and December 2015 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's claims is now with the San Diego, California RO.

In Substantive Appeals on VA Form 9's received in Apri 2014 and May 2016, the Veteran requested a hearing before a Veterans Law Judge of the Board via video-conference and then at the local RO.  However, in June 2016 and November 2016 statements the Veteran withdrew his request for a hearing.  Therefore, the Board will proceed without affording the Veteran a hearing.

The Board notes that the denials of entitlement to service connection for PTSD and depression/anxiety were initially separately appealed to the Board.  These issues have been combined above as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran has reported that he has received treatment from Valley Family Practice and Dr. J.R. since 2002.  A release for the records was associated with the claims file.  A request for records to Valley Family Practice dated in June 2012 was returned in July 2012 with the notation that the Veteran was not a patient of Dr. J.R.  However, subsequently limited treatment records from Valley Family Practice and Dr. J.R., including a treatment record dated in July 2012, were associated with the claims file.  Thus, it is unclear whether complete treatment records regarding the Veteran from Valley Family Practice and Dr. J.R. have been obtained and associated with the claims file.  Therefore, the claims must be remanded for attempts to obtain complete treatment records from these providers, after obtaining any necessary authorization.  See 38 C.F.R. § 3.159 (2017).

The Veteran was afforded a VA examination with regard to the etiology of his stomach disorder in November 2013.  The examiner diagnosed intestinal malabsorption and noted abdominal symptoms and provided the results of laboratory tests.  After examination the examiner rendered a negative nexus opinion, citing as rationale that medical records from July 2000 documented one episode of diarrhea, with further mention of diarrhea in the rest of the Veteran's records.  The opinion is inadequate because the examiner did comment upon the Veteran's reports of continued symptomology since service and did not provide rationale as to why the Veteran's current condition was not related to his in service condition.  In addition, in April 2014, the Veteran's spouse reported that she had witnessed the Veteran's ongoing stomach problems.  Thus, the claim must be remanded for the Veteran to be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was most recently afforded VA examinations with regard to the severity of the 5th metacarpal fracture and headaches in November 2013.  An April 2014 treatment record shows the Veteran was prescribed medication for the headaches and he and his wife assert they have worsened.  

After obtaining any additional treatment records regarding the Veteran, the Veteran must be afforded current VA medical examination regarding the severity of his left hand and headache disabilities. 38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Valley Family Practice and Dr. J.R. dated since 2002.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any gastrointestinal disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should comment on the prior VA medical examination reports and opine as to the following:  Is it at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability found to be present is related to or had its onset during service? 

Complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his service-connected residuals of fracture of the 5th metacarpal, left hand, and migraine disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner(s).  All indicated tests should be performed.  The examiner(s) is requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




